                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

ERIN S. MILEY,

               Plaintiff,

v.                                                            Case No.: 2:19-cv-3206
                                                              JUDGE GEORGE C. SMITH
                                                              Magistrate Judge Jolson
COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.

                                              ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on March 12, 2020. The Magistrate Judge recommended that the Court reverse

the Commissioner’s non-disability finding and remand this case to the Commissioner and

Administrative Law Judge under Sentence Four of § 405(g). (Doc. 17). This matter is now

before the Court on Defendant’s Objections to the Magistrate Judge’s Report and

Recommendation. (Doc. 18). The Court will consider the matter de novo. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Defendant objects to the Magistrate Judge’s Report and Recommendation asserting that

the ALJ did not err in failing to specifically articulate why she did not include parts of the

opinion from consultative examiner Robert Thompson, M.D., into the RFC. Further, Defendant

argues that even if the ALJ did err, such error was harmless and this case should not be

remanded.

       The Magistrate Judge carefully considered this argument and Defendant merely disagrees

with her conclusions. The Magistrate Judge, relying on Hankinson v. Commissioner of Social
Security, 2019 WL 6695821, at *4 (S.D. Ohio Dec. 9, 2019), found that the ALJ did not consider

Dr. Thompson’s limitations on squatting, climbing or repetitive lifting/bending when considering

the medical evidence. (Doc. 17, R&R at 10). In Hankinson, the Court noted that, “[w]hile it is

true that the ALJ is not required to recite the medical opinion of a physician verbatim in his

residual functional capacity finding, the ALJ must nevertheless explain why he failed to include

articulated limitations where he has found that the RFC is consistent with that medical opinion.”

Id. The Court agrees that the ALJ in this case failed to do so and therefore “rendered the Court

unable to assess the ALJ’s reasoning and understand why he did not incorporate the state-agency

physicians’ limitations.” Id.

       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that the Commissioner’s objections have been thoroughly considered and are hereby

OVERRULED. Accordingly, the Report and Recommendation, Document 17, is ADOPTED

and AFFIRMED. The Commissioner’s non-disability finding is hereby REVERSED and the

this case is REMANDED to the Commissioner and Administrative Law Judge under Sentence

Four of § 405(g).

       The Clerk shall remove Documents 17 and 18 from the Court’s pending motions list and

remand.

               IT IS SO ORDERED.

                                                      /s/ George C. Smith
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                -2-
